Citation Nr: 0739254	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO. 06-24 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals, left ankle 
sprain, to include as secondary to service-connected right 
fibula stress fracture and right ankle sprain. 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from April 2000 to 
January 2005. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
residuals, left ankle sprain. 

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in August 2007. A 
transcript of the hearing is of record and is associated with 
the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in essence, that 
service connection for residuals, left ankle sprain is 
warranted based upon service incurrence. In the alternative, 
he also asserts that residuals, left ankle sprain warrants 
service connection secondary to his changed gait from his 
service-connected right fibula stress fracture and ankle 
sprain. 

Under the Veterans Claims Assistance Act (VCAA), upon receipt 
of a complete or substantially complete application, VA shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided that is necessary to substantiate the 
claim. As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The veteran received a February 2005 VCAA letter regarding 
service connection for an ankle condition, indicating what 
was necessary to substantiate his claim on a direct basis. 
The veteran has also indicated in his August 2006 substantive 
appeal, the alternative, that his left ankle condition is the 
result of his service-connected right fibula stress fracture 
and ankle sprain. Therefore, the veteran should be provided a 
VCAA letter indicating what evidence is necessary for a 
service connection claim on both a direct basis and secondary 
to his service-connected disability. This should be done 
prior to final adjudication of the claim. 

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a service connection claim 
on a secondary basis for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006). 

2. Upon completion of the requested 
development above, the AMC should again 
review the claim. If the decision is 
adverse to the veteran, he and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case, which sets forth the applicable 
legal criteria pertinent to this appeal, 
to include 38 C.F.R. § 3.310. He should 
be given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).





